Referring to Article 94 of the Code of Crim. Proc., in which it is said that at a special term, the court may appoint jury commissioners, relator insists that a grand jury cannot be selected under the provisions of Article 399. The language used is that "the judge may appoint jury commissioners, who may select and draw grand and petit jurors in accordance with the law." We feel constrained to adhere to the conclusion expressed in the original opinion that the method of selecting grand and petit jurors mentioned is not exclusive, but is cumulative of other provisions of the statute pertaining to the selection, impaneling and organization of grand and petit juries in district courts.
Article 94, supra, is found in the Legislative Acts of 1905, Chap. 83. Prior to that time, the authority for organizing special terms of the District Courts was in Chap. 4, Title 28, of the Statutes of 1895. It is expressly declared in Chap. 83 that Chap. 4 was not repealed save in so far as it was inconsistent with said Chap. 83. It is conceived that in neither of these Acts was it intended to embrace all of the law governing the organization of special terms of District Courts but only to provide a method of organizing them, contemplating that in their conduct and procedure they would follow the provisions of the law applicable to regular terms of the District Court which are not inconsistent with the provisions of the legislative Act authorizing their organization. On this subject, it is said in Ex parte Young, 49 Tex.Crim. Rep.:
"We think it will be conceded when a district court is constituted; that is, organized for a term, general or special, it can do anything which a district court can do, unless restrained by law, either the law of its creation and organization, or some other law." See Corpus Juris, Vol. 15, p. 894, Sec. 254.
The characteristics of a District Court and the statutory procedure governing it were well understood at the inception of the law authorizing the organization of special terms at the time of its amendment by Chap. 83. See Const. Art. 5, Sec. 8; Whitener v. Belknap, 89 Tex. 280; Rochelle v. State,89 Tex. Crim. 593.
In Chap. 4, supra, restrictions were put upon the power of the District Courts at a special term to have a grand jury or appoint jury commissioners. Such a term was not authorized to deal with other than accumulated business. The new statute removed these restrictions. In its provisions, there seems no conflict with Article 1118, which is contained in the Acts of 1895, which reads thus:
"The juries for any special term shall be summoned in accordance with the law regulating juries at regular terms of court, and at any special term all proceedings may be had in any case which could be *Page 344 
had at any regular term of such court, . . . and all proceedings had in any case, criminal or civil, which would be lawful if had at a regular term, shall have the same force and effect."
Commenting upon Chapter 83, supra, this court said:
"We agree with counsel for relator that the Act of the Twenty-Ninth Legislature does not assume to repeal the provisions of the former act, except as inconsistent therewith; and it occurs to us that the judge who ordered the special term, for the purpose of sentencing relator, followed the procedure indicated in the old law, so far as the same was consistent with the new act on the subject of ordering special terms." (Ex parte Boyd,50 Tex. Crim. 312.)
Under the present statute, in our judgment, a special term of the District Court, when organized, has the same power and governed by the same procedure as a regular term. At a regular term, the preferred way of selecting a grand jury is by jury commissioners. This is emphasized in White v. State,45 Tex. Crim. 597; and Woolen v. State, 68 Tex.Crim. Rep., to which we referred in the original opinion, and that method is not to be arbitrarily disregarded at a special term. But with this qualification, article 399 of the Code of Crim. Proc., is, in our judgment, also available, and in this connection, we will add that in a case like the present where it is not apparent that there will be need for a grand jury at the beginning of the term and there was good cause for not then appointing jury commissioners and causing a grand jury to be selected by them, and subsequent developments made a grand jury necessary, it might be selected by the sheriff in accord with Article 399. See King v. State, 90 Tex.Crim. Rep., 234 S.W. 1107.
Deeming the conclusion expressed in the original opinion to properly dispose of the question revealed by the record the motion for rehearing is overruled.
Overruled.